Name: 2014/25/EU: Commission Decision of 17Ã January 2014 on the notification by the Slovak Republic of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2014) 59)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  deterioration of the environment;  environmental policy;  industrial structures and policy
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/34 COMMISSION DECISION of 17 January 2014 on the notification by the Slovak Republic of a transitional national plan referred to in Article 32 of Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (notified under document C(2014) 59) (Only the Slovak text is authentic) (2014/25/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 32(5), second subparagraph thereof, Whereas: (1) In accordance with Article 32(5) first subparagraph of Directive 2010/75/EU, the Slovak Republic submitted to the Commission its transitional national plan (TNP) on 8 January 2013 (2). (2) During the assessment of the completeness of the TNP, the Commission found some inconsistencies between the list of plants included in the TNP and those reported by the Slovak Republic in its emission inventory for 2009 under Directive 2001/80/EC of the European Parliament and of the Council (3). (3) By letter of 12 June 2013 (4), the Commission requested the Slovak authorities to confirm that the aggregation rules set out in Article 29 of Directive 2010/75/EU and the definition of operating hours set out in Article 3(27) of Directive 2010/75/EU had been applied correctly. The Commission also asked to provide additional data, in particular clarification about any inconsistencies between the TNP and the emission inventory under Directive 2001/80/EC. (4) The Slovak Republic submitted additional information by letter of 27 June 2013 (5). (5) Based on the analysis of the updated information, the Commission, by letter of 23 July 2013 (6), requested the Slovak authorities to confirm that none of the plants that benefited from a derogation under Article 4(4) of Directive 2001/80/EC was included in the TNP. The Commission also requested the Slovak authorities to verify a number of emission limit values used for the calculations and to provide evidence that the criteria justifying their application were met. (6) By letter of 16 August 2013 (7), the Slovak Republic informed the Commission that two plants had been removed from the TNP. For the plant U.S. Steel KoÃ ¡ice, s.r.o., boilers K1-K5, the Slovak Republic clarified that, although part of the plant had been subject to the derogation under Article 4(4) of Directive 2001/80/EC during a number of years, that part had been rebuilt in 2010. The Slovak Republic argued that this plant could therefore be included in the TNP. The Slovak Republic also provided a number of corrected emission limit values, but for two plants no justification was provided for using specific emission limit values. (7) By letter of 27 September 2013 (8), the Commission informed the Slovak Republic that, according to Article 32(1)(d) of Directive 2010/75/EU, and based on the information provided, the plant U.S. Steel KoÃ ¡ice, s.r.o., boilers K1-K5, part of which had applied the derogation under Article 4(4) of Directive 2001/80/EC, could not be included in the TNP. The Commission also requested the Slovak authorities to provide additional information concerning the ash content of the liquid fuel fired in two plants for which an emission limit value for dust of 100 mg/Nm3 had been applied. (8) By letter of 30 September 2013 (9), the Slovak Republic informed the Commission that the emission limit value for dust used for the two plants had been reduced to 50 mg/Nm3. The Slovak Republic provided additional information to support the argument that the plant U.S. Steel KoÃ ¡ice, s.r.o., boilers K1-K5 would not fall under Article 32(1)(d) of Directive 2010/75/EU and could be included in the TNP. (9) Following a meeting between the Slovak authorities and representatives of the Commission on 11 October 2013, the Slovak Republic, by letter of 17 October 2013 (10) further clarified the situation of the plant U.S. Steel KoÃ ¡ice, s.r.o., boilers K1-K5, by specifying that only one boiler had been applying the derogation under Article 4(4) of Directive 2001/80/EC and by providing a detailed technical description of all changes introduced for that boiler during its reconstruction in 2010. This made clear that in 2010 an entirely new boiler had been constructed within the plant U.S. Steel KoÃ ¡ice, s.r.o., boilers K1-K5 following the complete dismantling and replacement of the boiler that had previously been subject to the derogation under Article 4(4) of Directive 2001/80/EC. This means that the plant concerned does not fall under Article 32(1)(d) of Directive 2010/75/EU and can be included in the TNP, in conformity with Commission Implementing Decision 2012/115/EU (11). (10) The TNP has been assessed by the Commission in accordance with Article 32(1), (3) and (4) of Directive 2010/75/EU and with Implementing Decision 2012/115/EU. (11) In particular, the Commission has examined the consistency and correctness of the data, assumptions and calculations used for determining the contributions of each of the combustion plants covered by the TNP to the emission ceilings set out in the TNP, and has analysed whether it contains objectives and related targets, measures and timetables for reaching these objectives and a monitoring mechanism to assess future compliance. (12) Further to the additional information submitted, the Commission found that the emission ceilings for the years 2016 and 2019 were calculated using the appropriate data and formulae and that the calculations were correct. The Slovak Republic has provided sufficient information regarding the measures that will be implemented in order to achieve the emission ceilings, the monitoring and the reporting to the Commission on the implementation of the TNP. (13) The Commission is satisfied that the Slovak authorities have taken into consideration the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. (14) The implementation of the TNP should be without prejudice to other applicable national and Union law. In particular, by setting individual permit conditions for the combustion plants covered by the TNP, the Slovak Republic should ensure that compliance with the requirements set out in, inter alia, Directive 2010/75/EU, Directive 2008/50/EC of the European Parliament and of the Council (12) and Directive 2001/81/EC of the European Parliament and of the Council (13) is not jeopardised. (15) Article 32(6) of Directive 2010/75/EU requires the Slovak Republic to inform the Commission of any subsequent changes to the TNP. The Commission should assess whether those changes comply with the provisions laid down in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. HAS ADOPTED THIS DECISION: Article 1 1. On the basis of Article 32(1), (3) and (4) of Directive 2010/75/EU and of Implementing Decision 2012/115/EU, no objections are raised against the transitional national plan, which the Slovak Republic notified to the Commission on 8 January 2013 pursuant to Article 32(5) of Directive 2010/75/EU, as amended in accordance with the additional information sent on 27 June 2013, 16 August 2013, 30 September 2013 and 17 October 2013 (14). 2. The list of plants covered by the transitional national plan, the pollutants for which those plants are covered, and the applicable emission ceilings are laid down in the Annex. 3. The implementation of the transitional national plan by the Slovak authorities shall not exempt the Slovak Republic from compliance with the provisions of Directive 2010/75/EU concerning the emissions from the individual combustion plants covered by the plan, and with other relevant bodies of the European Union environmental law. Article 2 The Commission shall assess if any subsequent changes to the transitional national plan, notified by the Slovak Republic in the future, comply with the provisions listed in Article 32(1), (3) and (4) of Directive 2010/75/EU and in Implementing Decision 2012/115/EU. Article 3 This Decision is addressed to the Slovak Republic. Done at Brussels, 17 January 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 334, 17.12.2010, p. 17. (2) The notification by the Slovak Republic was received by the Commission by e-mail on 9 January 2013, registered under reference number Ares(2013)25811. By letter of 9 January 2013 (registered under reference number Ares(2013)40113), the Commission received an explanation from the Slovak authorities that due to technical problems with the IT system at the end of 2012, the electronic version of the TNP could not be delivered to the Commission before 1 January 2013 but was resent immediately once the IT system was operational again. (3) Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants (OJ L 309, 27.11.2001, p. 1). (4) Ares(2013)1636798. (5) Ares(2013)2533608. (6) Ares(2013)2741492. (7) Ares(2013)3001466. (8) Ares(2013)3122053. (9) Ares(2013)3198587. (10) Ares(2013)3322372. (11) Commission Implementing Decision 2012/115/EU of 10 February 2012 laying down rules concerning the transitional national plans referred to in Directive 2010/75/EU of the European Parliament and of the Council on industrial emissions (OJ L 52, 24.2.2012, p. 12). (12) Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (OJ L 152, 11.6.2008, p. 1). (13) Directive 2001/81/EC of the European Parliament and of the Council of 23 October 2001 on national emission ceilings for certain atmospheric pollutants (OJ L 309, 27.11.2001, p. 22). (14) The consolidated version of the TNP was registered by the Commission on 7 October 2013 under registration number Ares(2013)3198587. ANNEX List of plants included in the TNP Number Plant name in the TNP Total rated thermal input on 31.12.2010 (MW) Pollutants covered by the TNP SO2 NOx dust 1 BratislavskÃ ¡ teplÃ ¡renskÃ ¡, a.s. TeplÃ ¡reÃ  Juh 254       2 BratislavskÃ ¡ teplÃ ¡renskÃ ¡, a.s., TeplÃ ¡reÃ  ZÃ ¡pad 255       3 Continental Matador Rubber, s.r.o. 128     4 Slovnaft Petrochemicals, s.r.o. 111,41     5 U. S. Steel KoÃ ¡ice, s.r.o., boilers K1-K5 917,3       6 U.S.Steel KoÃ ¡ice, s.r.o., boiler K6 163,6       7 ZvolenskÃ ¡ teplÃ ¡renskÃ ¡, a.s. TeplÃ ¡reÃ  B 199       Emission ceilings (tonnes) 2016 2017 2018 2019 1.1  30.6.2020 SO2 7 429 5 722 4 016 2 309 1 155 NOx 4 469 3 758 3 047 2 335 1 168 dust 430 343 257 170 85